On Exception of No Cause of Action.
MONROE, J.
The minor, Claude Gann, in whose behalf this suit is brought, was one of the companions of,James M. Gann, whose widow, individually'and as tutrix of her other minor children, brought an action in damages against the same defendants as are before the court in this case, alleging that her said husband had received injuries, of which he died, at the hands of the defendants Robert Carson and D. H. Hinson, who were alleged to have been employed by the defendant company, as policemen or peace officers, in the town of Bogalusa, and to have been acting in the course of their employment when they inflicted said injuries. The district court maintained an exception of no cause of action, filed on behalf of the defendant company, and, as to said company, dismissed the action so brought. This court has to-day set aside that judgment, overruled the exception, and remanded the case. Plaintiff herein, on behalf of the minor Claude Gann, complains of injuries received by him at the same time and place, from the same parties, and under the same circumstances as his father, James M. Gann, is said to have received his injuries; the allegations of the petition now before us, as to the question to be decided, not being so far different from those contained in the petition to which we have thus referred as to require a different ruling upon a like exception, sustained in this case, as in the other, by the district court.
For the reasons assigned in the ease of Mrs. Anne L. Gann, Individually and as Tutrix, v. Great Southern Lumber Co. (No. 18,-973) 131 La. 400, 59 South. 830, this day decided, the judgment herein appealed from is set aside, the exception of no cause of action is overruled, and this case is remanded, to be proceeded with according to law — the costs of the appeal to be paid by the defendant company.